Citation Nr: 0334960	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  98-15 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:  Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran served on active duty from November 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision.  In July 2002, 
the Board repened but denied on the merits a claim for 
service connection for a psychiatric disability other than 
PTSD, to include psychosis, schizophrenia, and major 
depression.  In the same decision, the Board also denied a 
claim for service connection for PTSD.  In April 2003, the 
United States Court of Appeals for Veterans Claims (CAVC) 
vacated that part of the July 2002 decision which denied 
service connection on the merits, and remanded the case to 
the Board for further development and adjudication.  For 
simplicity, the Board has combined the two claims as shown on 
the title page.  This remand is part of the Board's response 
to the CAVC's mandate.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  With any needed assistance from the 
veteran, contact the National Personnel 
Records Center and seek the records of 
psychiatric treatment referenced on the 
in-service "Report of Psychiatric 
Evaluation" dated in August 1966, as 
well as any other in-service mental 
health treatment records not already 
associated with the claims file.  Pursue 
all logical follow-up in this regard.

3.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) who have treated him for 
psychiatric symptoms since February 2001.  
Provide him with release forms and ask 
that a copy be signed and returned for 
each health care provider identified, and 
whose treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records can't be obtained and there is no 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  
Also inform the veteran that adjudication 
of his claim will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond. 

4.  Afford the veteran a VA psychiatric 
examination.  Ensure that his claims 
folder is made available to the examiner 
in conjunction the examination.  Any 
tests or procedures deemed necessary 
should be conducted.  The examiner should 
answer each of the following questions:  

a.  What is the correct diagnosis of 
the veteran's current psychiatric 
condition?

b.  Is it at least as likely as not 
(i.e., at least a 50 percent 
probability) that the veteran's 
psychiatric condition preexisted his 
period of active duty?  If so, did 
the preexisting psychiatric 
condition increase in severity 
during active duty?  If so, is it 
undebatable that the increase in 
severity was due to the natural 
progress of the psychiatric 
condition?

c.  If the veteran's current 
psychiatric disability did not 
preexist active duty, when did it 
first have its onset?  Is it at 
least as likely as not (i.e., at 
least a 50 percent probability) that 
the psychiatric condition had its 
onset in service or is otherwise 
related to incident(s) in service?  
If not, is it at least as likely as 
not that the psychiatric disability 
had its onset within one year after 
discharge? 

d.  Please review the letters from 
Mary Ellen Ziolko, Ph.D., dated on 
September 4, 1997 and April 2, 1998, 
the memorandum from Michael W. 
Davidson, Ph.D., dated on May 12, 
1998, Dr. Davidson's letter dated on 
September 15, 1998, the VA 
examiner's report dated on July 20, 
1998, and the letter from Susan 
Oldham, Ed.S., dated on April 4, 
2003.  Do you disagree with the 
assertions made by these health care 
providers?  If so, please state the 
reasons why.

e.  If you are unable to answer any 
of these questions, please state the 
reason(s) why.  

5.  Please review the examination report 
to ensure its adequacy.  Return the 
report to the examining physician for 
revision if it is inadequate for any 
reason or if all questions are not 
answered specifically and completely.

6.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, including a summary of the 
evidence (including all the records 
associated with the claims file since the 
issuance of the statement of the case in 
September 1998) and discussion of all 
pertinent regulations, including the 
VCAA, and the most recent version of 38 
C.F.R. § 3.304(f).  Allow an appropriate 
period of time for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled expeditiously.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

